By the Court,

Dixon, O. J.
Civil actions commenced before a justice of the peace, to recover the forfeiture prescribed by section 7, chap. 175, laws of 1860, for keeping dogs not registered, numbered, described and licensed according to the provisions of that act. R S., chap. 155, sec. 1. Judgments by default before the j ustice, for the forfeiture and costs, and appeals by the defendants to the circuit court. The circuit court dismissed the appeals because there was no demurrer, answer or issue in either case before the justice. Appeals to this court from those orders. The cases are governed by Burnham v. Turner et al., 14 Wis., 622, and the orders must be reversed, and causes remanded for further proceedings according to law.
Ordered accordingly.